NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 10-2543
                                  _______________

                     SIXTH ANGEL SHEPHERD RESCUE, INC;
                           TERRY ELIZABETH SILVA

                                           v.

                       GEORGE BENGAL; NICOLE WILSON;
                            PENNSYLVANIA SPCA

                                            Appellants
                                  _______________

                    On Appeal from the United States District Court
                       For the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 2-10-cv-01733)
                     District Judge: Honorable Berle M. Schiller
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 22, 2011
                                 _______________

             Before: AMBRO, CHAGARES, and GARTH, Circuit Judges

                           (Opinion filed: October 14, 2011 )
                                  _______________

                                     OPINION
                                  _______________

AMBRO, Circuit Judge

      Appellants George Bengal, Nicole Wilson and the Pennsylvania Society for the

Prevention of Cruelty to Animals (collectively, the “PSPCA”) appeal a decision by the
District Court granting a preliminary injunction in favor of Appellees Sixth Angel

Shepherd Rescue, Inc. and Terry Silva (together, “Sixth Angel”) and ordering the PSPCA

to transfer three dogs to Sixth Angel. Because we believe the District Court did not

abuse its discretion in granting the motion for a preliminary injunction, we affirm.

                                              I.

       As we write solely for the parties, we recite only those facts necessary to our

decision. Sixth Angel Shepherd Rescue, Inc. is an organization based in Pennsylvania

that rescues dogs. Terry Silva was the head of its Board of Directors during the time

relevant to this appeal.1 Sixth Angel rescued three dogs—Tank, Butter and Nikki—from

North Carolina and contracted to have them delivered to Pennsylvania via a transport

vehicle. Based on a confidential tip suggesting poor conditions on that vehicle, the

Pennsylvania Bureau of Dog Law Enforcement (“Dog Law”) intercepted and seized the

vehicle and its contents, including Tank, Butter and Nikki. Dog Law turned the three

dogs over to the PSPCA for the purpose of providing them with veterinary examinations.

The PSPCA retained the dogs despite Sixth Angel’s requests to have them returned to it.

       Sixth Angel filed an action against the PSPCA, alleging that the PSCPA’s

retention of the three dogs violated its constitutional rights and constituted state law

conversion. It also filed a motion for a temporary restraining order and/or preliminary

injunction seeking the return to it of the dogs. The District Court granted the motion



1
 Certain documents regarding the three dogs identify Terry Silva rather than Sixth Angel
Shepherd Rescue, Inc. as the dogs’ apparent owner. Silva thus has standing. See Friends
of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000).
                                              2
based on the state law conversion claim and ordered that the three dogs be returned to

Sixth Angel.

                                              II.

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have

jurisdiction under 28 U.S.C. § 1292(a)(1). In reviewing the District Court’s decision to

grant a preliminary injunction, we review the District Court’s findings of fact for clear

error, its conclusions of law de novo, and its ultimate decision to grant the preliminary

injunction for abuse of discretion. Miller v. Mitchell, 598 F.3d 139, 145 (3d Cir. 2010).

A party seeking a preliminary injunction must satisfy a four-factor test: “(1) a likelihood

of success on the merits; (2) he or she will suffer irreparable harm if the injunction is

denied; (3) granting relief will not result in even greater harm to the nonmoving party;

and (4) the public interest favors such relief.” Id. at 147.

       Under Pennsylvania law, conversion is the deprivation of another’s right in

property without the owner’s consent or lawful justification. Prudential Ins. Co. of Am.

v. Stella, 994 F. Supp. 318, 323 (E.D. Pa. 1998). As detailed by the District Court, the

evidence demonstrates that Sixth Angel is the rightful owner of Tank, Butter and Nikki.

On appeal, the PSPCA argues that its possession of the three dogs is lawful because Dog

Law impounded the dogs as contraband. Dog Law did not issue Sixth Angel a citation

concerning the conditions under which the dogs were transported. Sixth Angel made a

regrettable choice in transporters, but this does not affect its ownership of the dogs. The

District Court did not commit clear error in determining that Sixth Angel demonstrated a

substantial likelihood of success on the merits of its state law conversion claim.

                                              3
       In retaining possession of the dogs, the PSPCA deprived Sixth Angel of its unique

property. The harm to Sixth Angel is significant. Conversely, as the District Court

noted, the PSPCA did not present evidence establishing its right to continued possession

of the dogs and nothing indicates that Sixth Angel cannot maintain the health and welfare

of the dogs. The risk of harm to the PSPCA is slight. Finally, the public interest is best

served by returning the dogs to their owner, thereby settling property rights and allowing

Sixth Angel to fulfill its mission by finding homes for Tank, Butter and Nikki. The

District Court did not abuse its discretion in granting the preliminary injunction and

ordering the PSPCA to return the three dogs to Sixth Angel.2

       For these reasons, we affirm.




2
 Fed. R. Civ. P. 65(c) requires that a court issuing a preliminary injunction direct the
successful applicant to post a bond. The amount of the bond is left to the court’s
discretion. Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d 100, 103 (3d
Cir. 1988). The District Court did not abuse its discretion in requiring Sixth Angel to
post a $250 bond.
                                             4